Citation Nr: 0518667	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  01-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Evaluation of diabetes mellitus, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan.  In October 2003 the Board remanded the 
claim for further development.


FINDING OF FACT

The diabetes mellitus is manifested by requiring insulin, 
restricted diet, and regulation of activities with twice per 
month visits to a diabetic care provider and some non-
compensable complications.


CONCLUSION OF LAW

Diabetes mellitus is 60 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the May 2001 rating decision was 
promulgated did VA in February 2004 provide explicit notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  Moreover, the AOJ 
obtained additional VA medical records.  The timing-of-notice 
error was sufficiently remedied by the process carried after 
the VCAA letter so as to provide the veteran with a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  The timing-of-
notice error was thus nonprejudicial in this case because the 
error did not affect the essential fairness of the 
adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military during 
active service and VA medical records - have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran has 
not identified any private medical treatment.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The veteran was afforded VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA 
fully complied with the directives of the October 2003 Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In 
addition, the May 2001 rating decision, the September 2001 
statement of the case (SOC), and the June 2003 and January 
and March 2005 supplemental statements of the case (SSOCs) 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  In the February 2004 VCAA letter, 
VA asked the veteran to submit any evidence he had pertaining 
to his claim.  See 38 C.F.R. § 3.159(b)(1).

By a May 2005 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.   Factual Background

The veteran underwent a VA examination in April 2001.  He 
reported that he checked his blood sugar about six times a 
week, mostly prior to breakfast and dinner.  He said that he 
believed that he had been hypoglycemic on a couple of 
occasions in the recent past, but that he did not check his 
blood sugar at those times.  Hemoglobin AIc was 9.7 percent.  
It was noted that the range for fair control was 8.1 to 10.0 
percent.  Following a physical examination, the assessments 
included diabetes mellitus, insulin requiring, fair control.

In an undated VA progress note received in October 2001, a 
doctor indicated that the veteran had severe diabetes.

VA medical records reflect that in February 2003 it was noted 
that the veteran had no hypoglycemic symptoms.

The veteran was afforded another VA examination in March 
2003.  He denied any hospitalizations for ketoacidosis or 
hypoglycemic reactions.  He stated that his dose of insulin 
had recently been increased.  He reported that he was on a 
restricted diet.  He indicated that his weight fluctuated 
between 190 and 205 pounds.  With regard to restriction of 
activities, he said that he could not run due to the pain in 
his legs.  He noted that to prevent hypoglycemia, he had to 
carry sugar with him.  He reported that he was physically 
active and that he rode an exercise bike about three times a 
week for 15 minutes.  He indicated that he could do chores 
around his house.  He stated that he saw his diabetic care 
provider once every two or three months.  He denied any loss 
of strength.  Hemoglobin AIc was 9.6 percent.  It was 
indicated that a reference range between 8.1 and 10 percent 
indicated fair control.  Following a physical examination, 
the diagnoses included Type II diabetes mellitus, fair 
control.

VA medical records show that in May 2003 the veteran reported 
a history of evening and early morning hypoglycemic symptoms.  
In July 2003 the assessments included not-well-controlled 
diabetes mellitus.  A doctor advised him to adjust his 
insulin according to his blood sugar.  In October 2003 it was 
noted that the veteran had no hypoglycemic symptoms.  
Hemoglobin AIc was 8.7 percent.  In May 2004 it was again 
indicated that the veteran had no hypoglycemic symptoms.

III.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

A 40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent disability rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hyperglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent disability rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

The Board notes that the April 2001 and March 2003 VA 
examiners diagnosed diabetes mellitus under fair control, 
that an undated VA progress note reflects that the veteran 
had severe diabetes, and that a July 2003 VA outpatient 
treatment record shows an assessment of not-well-controlled 
diabetes mellitus.  The Board also notes that some of the 
complications of the diabetes mellitus are separately rated 
as compensable disabilities while some of them are not.  

However, the diabetes mellitus is not manifested by episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year.  In that regard, the Board 
notes that the veteran reported at the April 2001 VA 
examination a history of recent hypoglycemic episodes and in 
May 2003 a history of evening and early morning hypoglycemic 
symptoms.  However, at the March 2003 VA examination he 
denied any hospitalizations for ketoacidosis or hypoglycemic 
reactions.  He reported at that examination that he carried 
sugar with him to prevent hypoglycemia, but it was not 
indicated that he currently had episodes of hypoglycemia.  
Also, in February 2003, May 2003, October 2003, and May 2004, 
it was noted that the veteran had no hypoglycemic episodes.  
However, the record does establish the need for insulin, 
restricted diet, and regulation of activities.  He has 
separate disabilities rated as compensable and non-
compensable.  He has provided a list establishing an average 
of two visits per month to care providers including foot, 
eye, and endocrinology.  

Therefore, the issue is what is meant by a diabetic care 
provider.  The guidance in the regulation is not very 
helpful.  Compensation and Pension Service has noted that 
frequence of "health care visits" and contacts are used 
because they are an indicator of diabetic control and the 
severity of complications.  www.warms.vba.va.gov.  Although 
treatment or regulation of insulin was one factor to be 
considered, neither the regulation nor the nonbinding 
internal guidelines are so restricted.  Lastly, an internal 
guideline interpreted the regulation to mean a 60 percent 
would be provided: 60 percent requires five criteria, one of 
which provides alternatives - insulin, diet, regulation of 
activities, (a) episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
(b) twice a month visits to a diabetic care provider.  
Therefore, a 60 percent disability rating is warranted. 
 
In a February 2005 statement, the veteran argues that a 60 
percent disability rating is warranted.  Accordingly, the 60 
percent rating is a complete grant of benefits sought on 
appeal.  In any event, there is no evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider.  Therefore, a 100 percent disability 
rating is not warranted.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

V.  Extraschedular Consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's diabetes mellitus causes a 
marked interference with his employment, or that it requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The evidence reflects that the veteran is 
employed.  While the veteran claims that he has had to change 
his work schedule because he needs more sleep, there is no 
competent evidence of marked interference with his 
employment.  In that regard, the Board notes that the 60 
percent disability rating assigned for the diabetes mellitus 
contemplates a level of interference with employment 
associated with the degree of disability demonstrated.  
Consequently, the Board finds that a referral for 
extraschedular consideration is not warranted.


ORDER

A 60 percent evaluation for diabetes mellitus is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


